Case 1:20-cv-09292-AT Document 26 Filed 01/13/21 Page 1 of1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
NLI HOLDINGS, LLC DOC #:
d/b/a NATIONAL LAMPOON DATE FILED: 1/13/2021

 

Plaintiff,
-against-

20 Civ. 9292 (AT)

EVAN SHAPIRO, JILL SHAPIRO,
ESHAP LLC a/k/a ESHAPTV/ESHAP LLC, and ORDER
LGA PRODUCTIONS, LLC,

 

Defendants.
ANALISA TORRES, District Judge:

 

For the reasons stated on the record at the January 13, 2021 conference, by January 22, 2021,
Plaintiff shall file a second amended complaint, at which time the Court shall set a briefing schedule
for any contemplated motion to dismiss. The order at ECF No. 23 is VACATED.

SO ORDERED.

Dated: January 13, 2021
New York, New York

On

ANALISA TORRES
United States District Judge
